FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MONY PREAP; EDUARDO VEGA            Nos.   14-16326
PADILLA; JUAN LOZANO                       14-16779
MAGDALENO,
           Plaintiffs-Appellees,         D.C. No.
                                   4:13-cv-05754-YGR
               v.

KEVIN K. MCALEENAN, Acting              ORDER
Secretary, Department of
Homeland Security; WILLIAM P.
BARR, Attorney General;
RICHARD VALEIKA, Field Office
Director, San Francisco Field
Office, United States Bureau of
Immigration and Customs
Enforcement; MELISSA W.
MAXIM, Field Office Director,
San Diego Field Office, United
States Bureau of Immigration
and Customs Enforcement;
CORINNA LUNA, Field Office
Director, Los Angeles Field
Office, United States Bureau of
Immigration and Customs
Enforcement,
          Defendants-Appellants.
2                   PREAP V. JOHNSON

    On Remand from the United States Supreme Court

                     Filed May 1, 2019

    Before: Andrew J. Kleinfeld, Jacqueline H. Nguyen,
        and Michelle T. Friedland, Circuit Judges.


                         ORDER

    In light of the Supreme Court’s decision in Nielsen v.
Preap, 139 S. Ct. 954 (2019), the opinion of this Court dated
August 4, 2016, 831 F.3d 1193, is VACATED and judgment
is entered REVERSING the district court’s order granting a
preliminary injunction. We remand this case to the district
court for further proceedings consistent with the Supreme
Court’s opinion.

    REVERSED and REMANDED.